Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-16 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches limitations as noted in the previous Office Action.
However, the prior art of record, taken either alone or in combination, fails to teach or
fairly suggest:
    A computer-implemented method for training a machine learning algorithm (MLA), the MLA executable by a server, the method comprising: 
   acquiring, by the MLA, a first set of training samples, the first set of training samples having a plurality of features; 
   iteratively training, by the MLA, a first predictive model based on at least a portion of the plurality of features, the training including, for each first training iteration: 
   generating a respective first prediction error indicator, the respective first prediction error indicator being at least partially indicative of a prediction error associated with the first predictive model at an associated first training iteration; 
    analyzing, by the MLA, the respective first prediction error indicator for each first training iteration to determine an overfitting point, the overfitting point corresponding to a given first training iteration after which a trend in the first prediction error indicator changes from decreasing to increasing; 
    determining, by the MLA, at least one evaluation starting point, the at least one evaluation starting point being positioned at a number of iterations before the overfitting point; 
   acquiring, by the MLA, an indication of a new set of training objects; 
   iteratively retraining, by the MLA, the first predictive model being in a respective trained state associated with the at least one evaluation starting point with: 
   at least one training object of the new set of training objects to obtain a plurality of retrained first predictive models; 
  for each one of the plurality of retrained first predictive models: 
generating a respective retrained prediction error indicator for at least one retraining iteration corresponding to at least one first training iteration, the respective retrained prediction error indicator being at least partially indicative of a prediction error associated with the retrained first predictive model; 
based on a plurality of retrained prediction error indicators associated with the plurality of retrained first predictive models and a plurality of the associated first prediction error indicators, selecting, by the MLA, one of the first set of training samples and the at least one training object of the new set of training objects.

as recited in claim 1, in combination with the remaining features and elements of the claimed
invention.
None of the prior art of record teaches “a method for training a machine learning algorithm (MLA), the method comprising: determining, by the MLA, at least one evaluation starting point, the at least one evaluation starting point being positioned at a number of iterations before the overfitting point” as recited by independent claims 1 and 9. Bilenko et al. (US 20150095272 A1) teaches estimating predictive accuracy gain of a potential feature added to a set of features, but do not teach evaluation starting point positioned in relation with overfitting point. Nowozin et al. (US 20140172753 A1) teaches evaluation of learning objects as an efficient training process, but it is not related with position of overfitting point. Adams et al. (US 20160328653 A1) teaches evaluation starting point for Gaussian process but it does not teach overfitting point.
	The remaining claims are allowable because they depend on one of allowable independent claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNG W LEE/Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129